ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_08_FR.txt.                                                                                              114




                        OPINION DISSIDENTE DE Mme LA JUGE SEBUTINDE

                 [Traduction]

                    Cour n’ayant pas délimité de novo la frontière maritime entre les Parties
                 comme elle l’aurait dû — Absence entre les Parties d’accord tacite ou autre
                 établissant une frontière maritime permanente à vocation générale — Parties
                 n’invoquant ni l’une ni l’autre l’accord de 1954 comme fondement d’une frontière
                 maritime préexistante — Pratique des Parties ne reflétant pas l’existence d’un
                 accord sur une frontière maritime à vocation générale suivant le parallèle de
                 latitude sur une distance de 80 milles marins — Critère rigoureux permettant de
                 déduire l’existence d’un accord tacite n’étant pas rempli.


                                                Introduction

                    1. Je souscris à la conclusion que la Cour énonce au point 1 du dispo-
                 sitif de l’arrêt, selon laquelle « le point de départ de la frontière maritime
                 unique délimitant les espaces maritimes respectifs de la République du
                 Pérou et de la République du Chili est situé à l’intersection du parallèle de
                 latitude passant par la borne frontière no 1 avec la laisse de basse mer ».
                 J’ai cependant voté contre les points 2 et 3 du dispositif, dans lesquels la
                 Cour décide, respectivement, que « le segment initial de la frontière mari-
                 time unique suit, en direction de l’ouest, le parallèle de latitude passant
                 par la borne frontière no 1 » et que « ce segment initial s’étend jusqu’à un
                 point (point A) situé à une distance de 80 milles marins du point de départ
                 de la frontière maritime unique ». En conséquence, j’ai également voté
                 contre le point 4 du dispositif, dans lequel la Cour détermine, à partir du
                 point A, le tracé du second segment de la frontière maritime unique.
                    2. Pour les raisons exposées ci-après, je ne partage pas l’avis de la majo-
                 rité des membres de la Cour quant à la préexistence entre les Parties d’une
                 frontière maritime convenue à vocation générale qui suivrait le parallèle
                 de latitude passant par la borne frontière no 1 sur une distance de
                 80 milles marins. Je considère que les éléments de preuve soumis à la Cour
                 ne permettent pas de déduire l’existence d’un accord (tacite ou autre) entre
                 les Parties à cet égard. En conséquence, la Cour aurait dû délimiter l’inté-
                 gralité de la frontière maritime unique entre les Parties, par application de
                 sa méthode bien établie en trois étapes afin de parvenir à un résultat équi-
                 table. Mon opinion est fondée sur les motifs exposés ci-après.


                      I. Ni l’une ni l’autre des Parties n’invoque l’accord de 1954
                         comme fondement d’une frontière maritime préexistante

                     3. Le Chili soutient sans varier que c’est la déclaration de Santiago

                                                                                             115




5 CIJ1057.indb 227                                                                                  1/12/14 08:59

                                  différend maritime (op. diss. sebutinde)                  115

                 de 1952, adoptée par le Chili, l’Equateur et le Pérou, et non l’accord
                 de 1954, qui a opéré une délimitation maritime générale entre lui et le
                 Pérou, délimitation qu’il prie en conséquence la Cour de confirmer. Il
                 considère que l’accord de 1954 ne fait que constater la pratique des Par-
                 ties, qui confirme et met en œuvre la frontière maritime préexistante.
                 Reconnaissant que la déclaration de Santiago ne contient aucune disposi-
                 tion claire et précise concernant la délimitation, il affirme qu’il y a lieu
                 d’interpréter l’article IV comme établissant une frontière maritime inter-
                 nationale suivant, vers le large et sur une distance d’au moins
                 200 milles marins, le parallèle de latitude qui passe par le point de départ
                 de la frontière terrestre le séparant du Pérou. Pour sa part, ce dernier nie
                 systématiquement avoir jamais conclu avec le Chili quelque accord éta-
                 blissant une frontière maritime internationale, ni avoir renoncé, expressé-
                 ment ou tacitement, aux espaces maritimes que lui reconnaît le droit
                 international. Il prie par conséquent la Cour de procéder à la délimitation
                 en utilisant la méthode de l’équidistance afin de parvenir à un résultat
                 équitable. Appliquant les principes établis d’interprétation des traités à la
                 déclaration de Santiago de 1952, et en particulier à son article IV, la Cour
                 rejette à juste titre le fondement même de la prétention du Chili et conclut
                 que les Parties « n’étaient pas convenu[e]s, en signant la déclaration de
                 Santiago de 1952, d’établir entre e[lles] une frontière maritime latérale sui-
                 vant vers le large le parallèle passant par le point terminal de leur fron-
                 tière terrestre » (arrêt, par. 70).
                    Même si la Cour n’est pas liée par les conclusions que les Parties ont pu
                 formuler, le fait que ni l’une ni l’autre n’ait fait valoir l’existence, que ce
                 soit en 1952 ou en 1954, d’un accord tacite concernant l’établissement
                 d’une frontière maritime permanente révèle clairement, selon moi, l’ab-
                 sence de toute entente entre elles sur cette question cruciale et donne à
                 penser que la Cour aurait dû tenir compte de ce facteur avant de présu-
                 mer l’existence d’un tel accord.


                     II. Le critère rigoureux permettant de conclure à l’existence
                                 d’un accord tacite n’est pas pas rempli

                    4. En l’absence de traité de limites formel entre le Chili et le Pérou,
                 seuls un accord tacite ou l’acquiescement pouvaient servir de fondement
                 à une frontière maritime juridiquement contraignante entre les Parties. Or
                 le Pérou nie qu’une frontière maritime à vocation générale avec le Chili
                 ait pu être établie au titre de l’une ou l’autre de ces notions, tandis que le
                 Chili renonce délibérément et expressément à fonder sa revendication,
                 même à titre subsidiaire, sur un accord tacite ou sur l’acquiescement.
                 Pourtant, la Cour conclut que c’est précisément d’« un accord tacite » que
                 découle la préexistence, entre les Parties, d’une frontière maritime à voca-
                 tion générale longeant le parallèle de latitude qui passe par la borne fron-
                 tière no 1 jusqu’à une distance de 80 milles marins.
                    5. La Cour voit la preuve de l’existence de cet accord tacite dans l’ac-

                                                                                            116




5 CIJ1057.indb 229                                                                                 1/12/14 08:59

                                  différend maritime (op. diss. sebutinde)                  116

                 cord de 1954 relatif à une zone frontière maritime spéciale (ci-après
                 l’« accord de 1954 ») conclu entre les trois parties à la déclaration de San-
                 tiago (le Chili, l’Equateur et le Pérou), en particulier dans la référence
                 faite, à l’article premier de cet accord, au « parallèle qui constitue la fron-
                 tière entre les deux pays ». Tout en admettant que « les dispositions et
                 l’objectif de l’accord de 1954 relatif à une zone frontière maritime spéciale
                 étaient effectivement étroits et spécifiques », elle conclut que l’article pre-
                 mier de cet accord, considéré à la lumière du préambule, « reconnaît, dans
                 le cadre d’un accord international contraignant, qu’une frontière mari-
                 time existe déjà » (arrêt, par. 90). Relevant que l’accord de 1954 « ne
                 donne aucune indication de la nature de la frontière maritime[, qu’i]l n’en
                 précise pas davantage l’étendue » (ibid., par. 92) et qu’il « n’indique pas
                 quand ni par quels moyens cette frontière a été agréée », la Cour consi-
                 dère néanmoins que « [l]a reconnaissance expresse de son existence par les
                 Parties repose nécessairement sur un accord tacite intervenu entre elles
                 auparavant » (ibid., par. 91). Elle se réfère ensuite à la déclaration de San-
                 tiago de 1952, soulignant que certains éléments de celle-ci et des procla-
                 mations des Parties de 1947 « laissent supposer que la manière dont les
                 Parties envisageaient leur frontière maritime avait évolué » (ibid., par. 43,
                 69 et 91) et que l’accord de 1954 avait eu « pour effet de consacrer l’ac-
                 cord tacite en question », lequel a en quelque sorte « évolué » au cours des
                 deux années écoulées (ibid., par. 91).
                    6. Selon moi, l’analyse que je viens de faire des éléments de preuve
                 soumis à la Cour et des conclusions que celle-ci en a tirées montre qu’il
                 n’est pas satisfait au critère rigoureux et bien établi que la Cour a elle-
                 même posé pour l’établissement, en droit international, d’une frontière
                 maritime permanente sur la base d’un accord tacite. Dans l’affaire Nica­
                 ragua c. Honduras, elle a formulé ce critère comme suit :
                         « Les éléments de preuve attestant l’existence d’un accord tacite
                      doivent être convaincants. L’établissement d’une frontière maritime
                      permanente est une question de grande importance, et un accord ne
                      doit pas être présumé facilement. Une ligne de facto pourrait dans
                      certaines circonstances correspondre à l’existence d’une frontière
                      convenue en droit ou revêtir davantage le caractère d’une ligne pro-
                      visoire ou d’une ligne à vocation spécifique, limitée, telle que le par-
                      tage d’une ressource rare. Même s’il y avait eu une ligne provisoire
                      jugée utile pour un certain temps, cela n’en ferait pas une frontière
                      internationale. » (Différend territorial et maritime entre le Nicaragua
                      et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras),
                      arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253.)
                    7. Sauf le respect que je dois à la Cour, je doute fort que l’on puisse
                 qualifier de « convaincants » les éléments de preuve sur lesquels elle s’est
                 appuyée pour conclure à l’existence d’un accord tacite établissant une
                 frontière maritime permanente. Je ne suis pas non plus persuadée que les
                 parties à la déclaration de Santiago de 1952 ou à l’accord de 1954 aient eu
                 l’intention d’établir une telle frontière.

                                                                                            117




5 CIJ1057.indb 231                                                                                 1/12/14 08:59

                                  différend maritime (op. diss. sebutinde)                   117

                     8. Même si l’accord de 1954 constitue un élément important à considé-
                 rer pour déterminer si le Pérou et le Chili ont convenu de délimiter leurs
                 espaces maritimes respectifs, il ne suffit pas, en soi, à démontrer qu’un
                 accord était intervenu entre eux sur une frontière maritime à vocation
                 générale. L’existence d’une frontière convenue doit être établie sur la base
                 d’un examen minutieux de la pratique des Parties au différend, dont l’ac-
                 cord de 1954 ne constitue qu’un élément. Contrairement à ce que la Cour
                 affirme aux paragraphes 90 et 102 de l’arrêt, la formulation de l’accord
                 de 1954 ne permet pas de considérer que l’existence d’une frontière
                 ­maritime suivant le parallèle de latitude au-delà d’une distance de 12 milles
                  marins depuis la côte y est clairement reconnue. Je suis d’avis qu’il convient
                  d’interpréter les dispositions de l’accord de 1954 avec prudence, non seule-
                  ment à la lumière de l’objet et du but de ce traité, mais compte tenu égale-
                  ment de ce qu’elles sont « réputées faire partie intégrante et complémentaire »
                  des résolutions et accords adoptés à la conférence sur l’exploitation et la
                  conservation des ressources maritimes du Pacifique Sud tenue à Santiago
                  du Chili en août 1952 (voir l’article 4 de l’accord de 1954).
                     9. Il convient de rappeler que l’objet et le but de la déclaration de San-
                  tiago de 1952 (dont l’accord de 1954 fait partie intégrante) consistaient à
                  établir un processus de coopération maritime tripartite entre le Chili, le
                  Pérou et l’Equateur, en vue de sauvegarder leur mer adjacente des activi-
                  tés prédatrices menées par certaines flottes étrangères, en protégeant et en
                  conservant ainsi conjointement les ressources maritimes de leurs peuples.
                  Cette action conjointe a été précédée de revendications unilatérales por-
                  tant sur de nouveaux espaces maritimes, que le Chili et le Pérou ont faites
                  en 1947 (les proclamations de 1947). L’objet de la déclaration de 1952
                  n’était pas d’établir des frontières maritimes permanentes entre les
                  trois Etats. En conséquence, l’objet et le but de l’accord de 1954, qu’il
                  convient d’interpréter dans le contexte général des résolutions et accords
                  adoptés en 1952 à Santiago, sont « étroits et spécifiques », comme l’a fait
                  observer la Cour à juste titre. Il s’agissait de créer une zone spéciale de
                  tolérance visant à éviter les accrochages associés à la violation acciden-
                  telle de « la frontière maritime [la frontera marítima] entre des Etats
                  adjacents » par des navires de petite taille dont l’équipage ne connaissait
                  pas suffisamment la navigation ou qui n’étaient pas équipés des instru-
                  ments nécessaires pour déterminer précisément leur position en haute
                  mer, afin d’encourager l’esprit de coopération et d’unité entre les Etats
                  parties aux résolutions et accords de Santiago. Il y a lieu de signaler que
                  cet accord a été conclu entre l’Equateur, le Pérou et le Chili, et non pas
                  uniquement entre les Parties au présent différend. C’est pourquoi l’ar-
                  ticle premier de l’accord de 1954 a établi pour chaque paire d’Etats
                  adjacents (Equateur/Pérou et Pérou/Chili), « une zone spéciale … à une
                  distance de … 12 milles marins de la côte et avec une largeur de
                  10 milles marins de part et d’autre du parallèle qui constitue la frontière
                  maritime [el límite marítimo] entre les deux pays ». L’article 2 prévoit que
                 la « présence accidentelle », dans la zone spéciale, de navires de petite
                 taille de l’un ou l’autre des pays adjacents « ne sera pas considérée comme

                                                                                             118




5 CIJ1057.indb 233                                                                                  1/12/14 08:59

                                   différend maritime (op. diss. sebutinde)                  118

                  une violation des eaux de la zone maritime ». Même si le libellé des trois
                  premiers articles évoque la présence entre les Etats adjacents d’une sorte
                  de frontière maritime qui suivrait un parallèle indéterminé au-delà d’une
                  distance de 12 milles marins depuis la côte, il s’agit, selon moi, d’une réfé-
                 rence à des « lignes provisoires » établies à des fins spécifiques (à savoir le
                 partage des ressources halieutiques) qui ne permet pas de conclure à
                 l’existence d’une frontière maritime permanente ayant vocation générale
                 au sens du droit international. Ces dispositions (lesquelles, comme le
                 relève la Cour, ne donnent aucune indication de la nature ou de l’étendue
                 d’une telle frontière maritime) visaient à régler la question des embarca-
                 tions de pêche s’égarant accidentellement dans les eaux situées de part et
                 d’autre de ces lignes provisoires, et on ne saurait les interpréter sans peine
                 comme confirmant clairement l’existence d’un accord tacite sur une fron-
                 tière maritime internationale et permanente, à vocation générale et lon-
                 geant un parallèle de latitude au-delà d’une distance de 12 milles marins
                 depuis la côte. Après mûre réflexion, je considère que c’est cette interpré-
                 tation étroite et stricte de l’accord de 1954 qui s’accorde le mieux avec les
                 résolutions et accords adoptés à la conférence tripartite sur l’exploitation
                 et la conservation des ressources maritimes du Pacifique Sud, qui s’est
                 tenue à Santiago du Chili en août 1952, et dont il est fait état dans la
                 déclaration de Santiago de la même année.
                     10. Cette interprétation est par ailleurs confirmée par le contexte histo-
                 rique dans lequel l’accord de 1954 a été conclu, en particulier le fait que,
                 à l’époque, les droits à une zone économique exclusive ou à une mer ter-
                 ritoriale de 12 milles marins étaient encore inconnus du droit internatio-
                 nal coutumier. En conséquence, dans la mesure où la zone spéciale de
                 tolérance établie par l’accord de 1954 commençait à une distance de
                 12 milles marins depuis les côtes péruvienne et chilienne pour suivre le
                 « parallèle qui constitu[ait] la frontière maritime », elle faisait partie de ce
                 qui était considéré à l’époque comme la haute mer et nul ne pouvait
                 ­présumer qu’elle correspondait à des espaces maritimes sur lesquels les
                  Parties pouvaient prétendre à des droits souverains exclusifs en vertu du
                  droit international. En outre, les principaux exemples de la pratique des
                  Etats qui indiquent l’existence d’une « frontière maritime » entre les Par-
                  ties concernent invariablement la colonne d’eau (à l’exclusion du sous-sol).


                     III. La pratique des Parties ne reflète pas l’existence d’un accord
                           concernant une frontière maritime à vocation générale
                              qui suivrait vers le large le parallèle de latitude
                                            jusqu’à 80 milles marins

                   11. Dans son arrêt, la Cour conclut à bon droit que les proclamations
                 unilatérales de 1947 ne sauraient être interprétées comme « reflétant une
                 manière commune, de la part des Parties, d’envisager la délimitation
                 maritime » (arrêt, par. 43) et que la déclaration de Santiago de 1952 ne
                 saurait être considérée comme révélant un accord intervenu entre les Par-

                                                                                             119




5 CIJ1057.indb 235                                                                                  1/12/14 08:59

                                 différend maritime (op. diss. sebutinde)                  119

                 ties concernant « [l]’établi[ssement] entre e[lles d’]une frontière maritime
                 latérale suivant … le parallèle » (arrêt., par. 70). Au vu de ces deux conclu-
                 sions, il est d’autant plus impératif d’interpréter l’accord de 1954 avec
                 prudence et de s’abstenir d’en tirer des déductions hasardeuses.
                    12. La pratique (contemporaine et ultérieure) des Parties, considérée à
                 la lumière de l’objet et du but des arrangements de 1952/1954, confirme la
                 position présentée ci-dessus. Elle indique, selon moi, que l’intention des
                 Parties était de réglementer le partage d’une ressource commune et de
                 protéger celle-ci à l’égard des Etats tiers, et non de procéder à une délimi-
                 tation maritime. Même si certains documents et événements examinés par
                 la Cour peuvent être considérés comme reflétant de la part des Parties,
                 dans une certaine mesure, une manière commune d’envisager l’existence
                 d’une « frontière maritime » entre elles le long du parallèle de latitude pas-
                 sant par le point terminal de leur frontière terrestre, il en existe d’autres
                 dont on pourrait tout aussi bien dire qu’ils démontrent l’absence d’un tel
                 accord. Par ailleurs, même les éléments tendant à confirmer l’existence
                 d’un accord ne démontrent pas que les Parties ont agi (ou se sont abste-
                 nues d’agir) en partant du principe que cette ligne constituait une fron-
                 tière maritime définitive ayant vocation générale et délimitant tous les
                 espaces maritimes auxquels elles pouvaient prétendre. En outre, toutes
                 ces ambiguïtés et incertitudes s’inscrivent dans le contexte d’une absence
                 totale de texte juridique international ou interne postérieur à 1954 et
                 attestant sans équivoque l’existence, entre le Pérou et le Chili, d’une fron-
                 tière maritime internationale convenue longeant le parallèle de latitude
                 qui passe par le point terminal de leur frontière terrestre.
                    13. C’est sur la base de ces mêmes considérations que je tiens également
                 pour très discutables les éléments sur lesquels la Cour s’appuie pour
                 conclure que la frontière maritime suit vers le large le parallèle de latitude
                 jusqu’à une distance de 80 milles marins. De l’aveu de la Cour, tous les
                 exemples de la pratique des Parties ayant trait à des incidents survenus
                 entre elles, y compris les mesures d’exécution, mettent en jeu une distance
                 maximale de 60 milles marins et généralement bien moindre depuis leurs
                 côtes. Ce n’est qu’à partir de 1996 que des navires ont été fréquemment
                 arraisonnés au-delà de 60 milles marins (ibid., par. 128, 146 et 147). Pour-
                 tant, malgré les points que je viens d’exposer, la Cour s’exprime ainsi :
                     « les éléments dont elle dispose ne lui permett[ent] pas de conclure
                     que la frontière maritime, dont les Parties avaient à l’époque reconnu
                     l’existence, s’étendait au-delà de 80 milles marins le long du parallèle
                     de latitude à partir de son point de départ, et la pratique ultérieure
                     qu’elle a examinée ne la conduit pas à changer de position à cet
                     égard. La Cour a également pris en considération le fait que la simple
                     reconnaissance, en 1954, de l’existence d’une « frontière maritime »
                     constituerait une base trop faible pour fonder la conclusion selon
                     laquelle ladite frontière s’étendrait bien au-delà de la distance à
                     laquelle les Parties avaient, à l’époque, la capacité d’exploiter les
                     ­ressources de la mer et de prendre des mesures d’exécution. » (Ibid.,
                      par. 149.)

                                                                                           120




5 CIJ1057.indb 237                                                                                1/12/14 08:59

                                 différend maritime (op. diss. sebutinde)                 120

                    14. Je ne saisis pas bien comment la Cour, après avoir constaté que les
                 Parties ne sauraient être considérées comme ayant convenu tacitement
                 d’une frontière maritime au-delà de 80 milles marins, peut simplement en
                 venir à la conclusion qu’elles se sont mises d’accord sur une frontière
                 s’étendant jusqu’à 80 milles marins (ou, d’ailleurs, de quelque autre éten-
                 due à partir de 12 milles marins). Je considère que, sur ce point, la Cour
                 s’appuie sur des motifs redoutablement faibles et conjecturaux.


                                                Conclusion

                    15. Le critère énoncé par la Cour pour établir une frontière maritime
                 permanente ayant vocation générale sur le fondement d’un accord tacite
                 est très strict, et ce, à juste titre. Après examen de tous les éléments sou-
                 mis à la Cour, je continue de penser que le critère rigoureux formulé dans
                 l’affaire Nicaragua c. Honduras n’est pas satisfait en l’espèce.

                                                                 (Signé) Julia Sebutinde.




                                                                                          121




5 CIJ1057.indb 239                                                                               1/12/14 08:59

